Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 37, lines 11-12, “information identifying the target node the mapping function comprising a relationship” has been changed to --information identifying the target node, the mapping function comprising a relationship--.
In claim 70, lines 14-15, “information identifying the target node the mapping function comprising a relationship” has been changed to --information identifying the target node, the mapping function comprising a relationship--.

Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg (Reg. No. 43,982) on 06/03/2022.
Allowable Subject Matter
Claims 37-41, 43-58, and 60-70 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and network node for communicating with a target node of a communication network via a second intermediate node of the communication network, the method steps comprising: receiving a data packet comprising control-plane information, determining an address for the data packet based on a mapping function associated with the target node, forming a packet header for the data packet, and sending the data packet to the second intermediate node.
	Applicant’s independent claims recite the mapping function being based on F1 Application Protocol (F1-AP) information and Stream Control Transmission Protocol (SCTP) information identifying the target node, the mappinq function comprising a relationship between one or more addresses associated with the target node and one or more radio bearers between the first and second intermediate nodes, and forming the packet header comprising at least one of the following operations: excluding one or more higher-layer protocol headers related to the second intermediate node, and incorporating without modification a portion, associated with the target node, of an existing header of the data packet (as described in page 17 lines 10-31 and page 18 lines 4-12 of applicant’s specification, filed 01/23/2019), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Teyeb et al. (US 2019/0349834 A1) discloses configuration of mapping rules in an integrated access and backhaul network using control plane protocols such as F1-AP.
	Huang et al. (US 2021/0099385 A1) discloses integrated access and backhaul donor distributed unit obtaining configuration information comprising a mapping relationship between an F1 GTP-U tunnel and target node information and forwarding a data packet according to the configuration information.
	Hampel et al. (US 2021/0051512 A1) discloses an integrated access and backhaul node transmitting a packet based on a received configuration including an entry mapping backhaul adaptation header information comprising a traffic identifier such as a SCTP stream identifier or a gNB-DU F1-AP protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461